Case 19-10731      Doc 5    Filed 04/15/19       Entered 04/15/19 10:48:51     Desc Main
                               Document          Page 1 of 9


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

In re:                                     ) Chapter 11
                                           )
BCause LLC,                                )
                                           ) Judge Janet S. Baer
Debtor/Debtor-in-Possession.               )
                                           ) Case No. 19-10731

                                NOTICE OF MOTION

TO:      ATTACHED SERVICE LIST

       PLEASE TAKE NOTICE that on the 18th day of April, 2019, at 9:30 a.m., or
soon thereafter as counsel can be heard, I shall appear before the Honorable Janet S.
Baer, Bankruptcy Judge, in the room usually occupied by him as Courtroom 615 in the
United States Bankruptcy Court in the Everett McKinley Dirksen Federal Building, 219
S. Dearborn Street, Chicago, Illinois, or before any other Judge who may be sitting in his
place and stead and shall present the Motion of Debtor For Authority to Use Cash
Collateral and Related Relief, a copy of which is attached hereto and herewith served
upon you, and shall pray for the entry of an Order in compliance therewith.

         AT WHICH TIME and place you may appear if you so see fit.

                                                            /s/Scott R. Clar
                                                            Crane, Simon, Clar & Dan
                                                            135 S. LaSalle St., Ste. 3705
                                                            Chicago, Illinois 60603
                                                            (312) 641-6777

                            CERTIFICATE OF SERVICE

        The undersigned, being first duly sworn on oath deposes and states that he caused
a copy of the foregoing Notice and attached Motion to be served on all parties listed on
the attached Service List via the Court’s Electronic Registration (ECF) (where indicated),
via Facsimile (where indicated) or via First Class U.S. Mail (where indicated), properly
addressed and postage pre-paid on the 15th day of April, 2019.

                                                            /s/Scott R. Clar




                                             i
Case 19-10731      Doc 5    Filed 04/15/19        Entered 04/15/19 10:48:51         Desc Main
                               Document           Page 2 of 9


                                      SERVICE LIST

Served Via ECF                                     ddow@capitolcounsel.com
Patrick S. Layng                                   Capital Counsel, L.L.C.
Office of the United States Trustee                700 13th Street, NW, 2nd Floor
                                                   Washington, DC 20005
219 S. Dearborn St., Rm. 873
Chicago, IL 60604                                  billing@centurylink.com
                                                   Century Link
Via e-mail                                         1025 Eldorado Blvd.
pbozych@nzalaw.com                                 Broomfield, CO 80021
Paul Bozych
Nielsen, Zehe & Antas, P.C.                        apurv@cmsweebsiteservices.com
                                                   Ciniva, LLC
Wesco Distribution, Inc.                           251 Granby Street
55 W. Monroe St., Ste. 1800                        Norfolk, VA 23510
Chicago, IL 60603
                                                   eresnick@crystalclearpr.com
srobbins@robbins-lawgroup.com                      Crystal Clear Communications
Seth A. Robbins                                    3180 N. Lake Shore Drive, #20C
Robbins Law Group                                  Chicago, IL 60657
1100 N. Glebe Rd., Ste. 1010                       FISBILLING@FISglobal.com
Arlington, VA 22201                                FIS Systems International LLC
                                                   601 Riverside Ave.
MarkWomble@alphacrafttech.com                      Jacksonville, FL 32204
AlphaCraft Technologies, LLC
601 Railroad Ave.                                  evie@jonesmaddencouncil.com
South Boston, VA 24592                             Jones, Madden & Council, PLC
                                                   5029 Corporate Woods Drive, #190
                                                   Virginia Beach, VA 23462
mkirsner@eckertseamans.com
Matthew B. Kirsner                                 Gary.dewaal@kattenlaw.com
Eckert Seamans                                     Katten Munchin Rosenman LLP
919 East Main St., Ste. 1300                       525 W. Monroe St.
Richmond, VA 23219                                 Chicago, IL 60661

                                                   Charles.Doleba@leclairryan.com
Wes.horsford@abacussolutions.com                   LeClairRyan
Abacus Solutions, LLC                              4405 Cox Road, #200
1190 Kennestone Circle NW, #120                    Glen Allen, VA 23060
Newborn, GA 30056
                                                   Joel.kazis@nasdaq.com
arlemary@amazon.com                                Nasdaq
Amazon Web Services, Inc.                          One Liberty Plaza, 50th Floor
410 Terry Avenue North                             New York, NY 10006
Seattle, WA 98109-5210
                                                   Mfitzgerald1@paychex.com
Brian.sayler@bcause.com                            Paychex of New York LLC
Brian Sayler                                       8215 Forest Point Blvd., #150
48 Bensam Place
                                                   Charlotte, NC 28273
Haledon, NJ 07508
                                                   Adam.bleifeld@softvision.com

                                             ii
Case 19-10731       Doc 5     Filed 04/15/19     Entered 04/15/19 10:48:51   Desc Main
                                 Document        Page 3 of 9


SoftVision Consulting LLC                         Blake.White@endurance-it.com
Two Midtown Plaza                                 Endurance IT Services, LLC
1349 W. Peachtree St., N.E., #1375                295 Bendix Road, #300
Atlanta, GA 30309
                                                  Virginia Beach, VA 23452
Many.montejano@tradehelm.com
Tradehelm, Inc.                                   mikecruz@bitgo.com
27 N. Wacker Dr., #103                            BitGo, Inc.
Chicago, IL 60606                                 2443 Ash Street
                                                  Palo Alto, CA 94306
Contact through Paychex
United HealthCare
PO Box 94017
Palatine, IL 60094-4017




                                           iii
   Case 19-10731       Doc 5     Filed 04/15/19       Entered 04/15/19 10:48:51     Desc Main
                                    Document          Page 4 of 9


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                      ) Chapter 11
                                            )
BCause LLC,                                 )
                                            ) Judge Janet S. Baer
Debtor/Debtor-in-Possession.                )
                                            ) Case No. 19-10731

                    MOTION OF DEBTOR FOR AUTHORITY TO USE
                     CASH COLLATERAL AND RELATED RELIEF

         BCause LLC, a Virginia limited liability company, Debtor/Debtor-in-Possession herein

(“Debtor”), by and through its attorneys, makes its Motion For Authority to Use Cash Collateral

and Related Relief (“Motion”), pursuant to Section 363 of the Bankruptcy Code, Rule 4001(b) of

the Federal Rules of Bankruptcy Procedure and Rule 4001-2 of the Local Rules of this Court

(“Local Rules”), and in support thereof, states as follows:

                                       INTRODUCTION

         1.     On April 12, 2019, the Debtor filed its voluntary petition for relief under Chapter

11 of the Bankruptcy Code (“Petition Date”).

         2.     The Debtor has been operating its business and managing its financial affairs as

debtor-in-possession since the Petition Date. No trustee, examiner or committee of unsecured

creditors has been appointed in the Debtor’s Chapter 11 case.

         3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections 157

and 1334.

         4.     This matter constitutes a “core” proceeding within the meaning of 28 U.S.C.

Section 157(b)(2)(A), (M) and (O).




                                                  1
  Case 19-10731         Doc 5    Filed 04/15/19        Entered 04/15/19 10:48:51        Desc Main
                                    Document           Page 5 of 9


       5.      The statutory predicates for the relief requested in this Motion are Section 363 of

the Bankruptcy Code, and Rule 4001-2 of the Local Rules.

       6.      By this Motion, the Debtor requests that this Court authorize it to use certain cash

and cash equivalents that allegedly serve as collateral for claims asserted against the Debtor and

its property by WESCO Distribution, Inc. (“WESCO”).

                           RELEVANT FACTUAL BACKGROUND

       7.      The Debtor is a limited liability company formed in the Commonwealth of

Virginia in 2013. The Debtor is a holding company that wholly owns and is the only member of

BCause Mining LLC (“Mining”) (formed in 2017); BCause Spot LLC (2017); BCause

Derivatives LLC (2017); BCause Clear LLC (2017); BCause Secure LLC (2018); and BCause

Trust, Inc. (2018), each also formed in the Commonwealth of Virginia. Each entity is in good

standing in Virginia. The Debtor has operations in Virginia Beach, VA and in Chicago, IL and

employs 27 full-time and 4 part-time employees.

       8.      The Debtor is building a full-stack cryptocurrrecy ecosystem which is intended to

be a venue that will serve as a one-stop shop for all parts of the digital currency value chain. The

various subsidiary entities are intended to serve professional traders, institutional investors, retail

traders, and bitcoin miners. No entity other than Mining and the Debtor are currently operating.

       9.      Mining has itself filed a Chapter 11 case pending as Case No. 19-10562, and has

filed a similar Motion to use Cash Collateral to be heard concurrently with this Motion. Both the

Debtor and Mining pay their expenses from the Debtor’s account. The Debtor is the sole

member of Mining.

       10.     The Debtor provides a state of the art mining facility in Virginia Beach, Virginia,

and maintains offices located at 130 S. Jefferson Street, Suite 101, Chicago, Illinois, 60661.



                                                   2
     Case 19-10731           Doc 5      Filed 04/15/19         Entered 04/15/19 10:48:51    Desc Main
                                           Document            Page 6 of 9


           11.      Both the Debtor and Mining’s Chapter 11 filings were triggered by a judgment

entered in favor of WESCO in the approximate amount of $1,300,000 and a garnishment of the

Debtor’s bank account, from which all of the Debtor’s and Mining’s bills are paid, including

bills for utilities such as Dominion Energy, which had threatened a shut-off of Mining’s utilities

for non-payment, as of April 12, 2019.

           12.      WESCO asserts a security interest in cash equivalents, including the Debtor’s

cash and accounts receivable, among other collateral (the “Collateral”). The Debtor maintains a

bank account at Lakeside Bank in Chicago, which account currently holds $911,000, which

account has been garnished by WESCO (the “Account”).

           13.      The Debtor, as of the Petition Date, had cash in the Account of approximately

$911,000. As noted in Mining’s Motion for Use of Cash Collateral, WESCO also asserts a

secured position attaching to the assets of Mining.

                                       USE OF CASH COLLATERAL

           15.      In order for the Debtor to continue to operate its business, manage its financial

affairs, and effectuate an effective reorganization, it is essential that the Debtor be authorized to

use cash collateral for, among other things, the following purposes 1:

           A.       Payroll;

           B.       Insurance;

           C.       Utilities; and

           D.       Other miscellaneous items needed in the ordinary course of business.

Attached to this Motion as Exhibit A are the Debtor’s monthly cash flow projections for the

period April 12, 2019, through May 13, 2019 (the “Budget”). The Budget itemizes the Debtor’s

cash needs during the relevant period.
1
    Cash collateral usage is requested for both the Debtor and Mining out of the Account.

                                                           3
    Case 19-10731         Doc 5       Filed 04/15/19         Entered 04/15/19 10:48:51            Desc Main
                                         Document            Page 7 of 9


        16.      Use of cash collateral to pay the actual, necessary and ordinary expenses to

maintain the Debtor’s business, as set forth in the Budget, will preserve the value of the Debtor’s

assets and business and thereby ensure that the interests of creditors that have or may assert an

interest in both cash collateral and the Debtor’s other assets are adequately protected within the

meaning of Sections 361, 362 and 363 of the Bankruptcy Code.

        17.      The Debtor proposes, subject to the approval of this Court, to use cash collateral

in which WESCO asserts an interest. The Debtor’s proposed use pursuant to the Budget will

permit the Debtor to sustain its business operations and reorganize its financial affairs through

the implementation of a successful plan of reorganization. Furthermore, the Debtor’s proposal

will adequately protect the purported secured interests of WESCO.

        18.      Unless the Debtor is authorized to use cash collateral in which WESCO asserts an

interest, the Debtor will be unable to continue to operate its business and manage its financial

affairs, thereby reducing any reasonable prospect for a successful reorganization. The cessation

of normal business operations by the Debtor will cause irreparable harm to the Debtor, its

creditors and this estate.

        19.      The Debtor proposes to use cash collateral and provide adequate protection to the

Secured Parties upon the following terms and conditions: 2

        A.       The Debtor will permit WESCO to inspect, upon reasonable notice, and
                 within reasonable business hours, the Debtor’s books and records;

        B.       The Debtor shall maintain and pay premiums for insurance to cover all of its
                 assets from fire, theft and water damage;

        C.       The Debtor shall, upon reasonable request, make available to WESCO evidence
                 of that which purportedly constitutes their collateral or proceeds;



2
 Based upon the Debtor’s proposal for the use of cash collateral, none of the disclosures required under Rule 4001-2
of the Local Rules are necessary.

                                                         4
  Case 19-10731        Doc 5     Filed 04/15/19       Entered 04/15/19 10:48:51         Desc Main
                                    Document          Page 8 of 9


       D.      The Debtor will properly maintain the collateral and properly manage the
               collateral; and

       E.      The Debtor will grant replacement liens to WESCO to the extent of WESCO’s
               pre-petition lien, if any, and attaching to the same assets of the Debtor in which
               the WESCO asserted pre-petition liens.

       20.     Further cash flow budgets, if necessary, will be submitted to this Court pursuant

to this Motion. The Debtor will make the expenditures set forth on Exhibit A to this Motion,

plus no more than 10% of the total proposed expense payments, unless otherwise agreed to by

WESCO or upon further Order of this Court.

                                         CONCLUSION

       21.     The Debtor requests, pursuant to Rule 4001(b)(2) of the Federal Rules of

Bankruptcy Procedure, that this Court conduct a preliminary hearing to authorize the Debtor’s

interim use of cash collateral pending a final hearing on this Motion.

       22.     The Debtor believes that it is in the best interest of the Debtor, its creditors, and

this estate to authorize it to use that portion of its assets herein requested, all or a portion of

which may constitute cash collateral, in that, without the limited use of those assets as herein

requested, the Debtor will be unable to pay and satisfy its current operating expenses, thereby

resulting in immediate and irreparable harm and loss to the estate.

       23.     For the reasons set forth herein, this Court should grant the relief requested in this

Motion.

       WHEREFORE, BCause LLC, a Virginia limited liability company, Debtor/Debtor-in-

Possession herein, prays for the entry of an Order as follows:

       A.      Authorizing the Debtor to use cash collateral in which WESCO asserts liens, upon

the terms and conditions set forth in this Motion, until further Order of this Court;




                                                  5
  Case 19-10731       Doc 5    Filed 04/15/19       Entered 04/15/19 10:48:51        Desc Main
                                  Document          Page 9 of 9


       B.     Preliminarily authorizing the Debtor to use cash collateral pending a final hearing

on this Motion;

       C.     Setting a final hearing on this Motion;

       D.     Directing WESCO to immediately release the garnishment on the account, notify

Lakeside Bank of the release, provide evidence of the release to the Debtor and Mining; and

       E.     Granting such other relief as this Court deems just and appropriate.

                                                    BCause LLC, a         Virginia   limited
                                                    liability company,


                                                    By:/s/Scott R. Clar



DEBTOR’S COUNSEL:
Scott R. Clar (Atty. No. 06183741)
Crane, Simon, Clar & Dan
135 S. LaSalle Street, Suite 3705
Chicago, Illinois 60603
312-641-6777
W:\MJO2\BCause\Cash Collateral. MOT.docx




                                                6
